976 F.2d 726
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel JONES, Plaintiff-Appellant,v.Edward W. MURRAY;  Gerald L. Bass;  Captain Given;  JohnHolland, Dr., Defendants-Appellees.
No. 92-6437.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1992Decided:  September 10, 1992

Samuel Jones, Appellant Pro Se.
Before SPROUSE and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Samuel Jones appeals from the district court's order denying Jones' request for a preliminary injunction and temporary restraining order.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the denial of the preliminary injunction on the reasoning of the district court.  Jones v. Murray, No.  CA-92-153-N (E.D. Va.  Apr. 3, 1992).  We note that the district court's denial of a temporary restraining order is unreviewable by this Court.   See Sampson v. Murray, 415 U.S. 61 (1974);  Virginia v. Tenneco, Inc., 538 F.2d 1026 (4th Cir. 1976).  That portion of Jones' appeal is dismissed for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED IN PART AND AFFIRMED IN PART